[Cite as State v. Chapman, 2020-Ohio-5589.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                MAHONING COUNTY

                                        STATE OF OHIO,

                                         Plaintiff-Appellee,

                                                  v.

                                     CHRIS M. CHAPMAN,

                                      Defendant-Appellant.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 20 MA 0032


                                  Criminal Appeal from the
                      Court of Common Pleas of Mahoning County, Ohio
                                  Case No. 1998 CR 257

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                              JUDGMENT:
                                                Affirmed.


 Atty. Paul J. Gains, Mahoning County Prosecutor, and Atty. Ralph M. Rivera, Assistant
 Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503,
 for Plaintiff-Appellee and

 Chris M. Chapman, Pro Se, # A357-704, Grafton Correctional Institution, 2500 South
 Avon Belden Road, Grafton, Ohio 44044, Defendant-Appellant.
                                                                                    –2–


                              Dated: November 25, 2020


 D’Apolito, J.

      {¶1}   Pro se Appellant, Chris M. Chapman, appeals from the February 26, 2020
judgment of the Mahoning County Court of Common Pleas, dismissing his pro se petition
for postconviction relief without a hearing. On appeal, Appellant asserts the trial court
erred in refusing to grant him relief and maintains the court should have held a hearing.
The record indicates, however, that Appellant’s petition was untimely filed, no exception
entitling him to relief was demonstrated, and his claims are barred by principles of res
judicata. Accordingly, the trial court properly dismissed Appellant’s petition without a
hearing and the judgment is affirmed.

                        FACTS AND PROCEDURAL HISTORY

      {¶2}   This court set forth the facts and procedural history underlying this matter
in Appellant’s direct appeal in which he asserted a manifest weight of the evidence
argument, State v. Chapman, 7th Dist. Mahoning No. 98-CA-111, 2000 WL 1506198
(Sept. 26, 2000):

      On September 16, 1997, Paul Hardaway was shot and killed in his home at
      436 West Evergreen in Youngstown, Ohio. Testimony at trial revealed that
      the evening before the crimes, Hardaway and Appellant drove to the east
      side of Youngstown where Hardaway robbed two individuals of five and
      one-half ounces of cocaine. (Tr. pp. 266-268). Hardaway and Appellant
      subsequently returned to Hardaway’s home and began a night of alcohol
      and drug consumption with other friends. (Tr. pp. 268-271). Appellant
      testified that he left the house between 3:00 a.m. and 4:00 a.m. to see his
      girlfriend, Cheree Moore, and their child at 412 Cohasset, two blocks from
      Hardaway’s house. (Tr. p. 271-273).

      At trial, Gerald Hardaway (Gerald), the victim’s brother, testified that
      Appellant later returned to Hardaway’s house where Appellant and the



Case No. 20 MA 0032
                                                                                        –3–


      Hardaways watched a movie in the bedroom. (Tr. p. 148-149). Hardaway
      fell asleep on the bed and Appellant left the room stating that he was going
      to sleep in a chair in another room. (Tr. p. 150). Gerald testified that out of
      the corner of his eye he saw Appellant re-enter the bedroom and walk to
      the side of the bed. (Tr. pp. 150-151). Gerald then heard gunshots and
      ducked under the bed because he believed shots were being fired through
      the window. (Tr. p. 151). When the gun shots stopped, Gerald looked up to
      find Appellant standing over him and pointing a gun at him, “(* * *) trying to
      shoot (him).” (Tr. p. 151). “He was trying to do something, but it would not
      shoot.” (Tr. p. 158). Appellant told Gerald to lay face down, not to move and
      to give Appellant his money. (Tr. p. 151). Gerald gave Appellant money and
      crack cocaine and Appellant then searched through Paul’s pockets as well
      as a dresser drawer. (Tr. p. 151-152). Appellant left the room and returned
      and demanded, “Where’s the rest of the money and dope?” (Tr. p. 153).
      When Gerald stated that he didn’t know, Appellant fled. (Tr. p. 153).

      Appellant’s testimony is somewhat different. According to Appellant, after
      he left the Hardaway house between 3:00 a.m. and 4:00 a.m., he stayed at
      his girlfriend’s house for several hours. (Tr. p. 272-275). Appellant testified
      that he telephoned his girlfriend later that day and that she advised him that
      the police were looking for him as a suspect in the murder. (Tr. p. 276).
      Appellant fled to Columbus in an attempt to avoid arrest, but was arrested
      in Youngstown on March 4, 1998.

      On April 3, 1998, Appellant was indicted on one count of aggravated murder
      with prior calculation and design in violation of R.C. § 2903.01(A)(D) with a
      firearm specification, one count of aggravated murder (felony murder) in
      violation of R.C. § 2903.01(B)(D) with a firearm specification, one count of
      aggravated robbery in violation of R.C. § 2911.01(A)(3)(C) with a firearm
      specification and one count of attempted aggravated murder in violation
      of R.C. § 2923.02(A)(E) with a firearm specification. Appellant was also
      indicted on one count of carrying a concealed weapon in violation of R.C. §


Case No. 20 MA 0032
                                                                                       –4–


       2923.12, which charge stemmed from his arrest on March 4, 1998.

       Pursuant to Appellant’s motion filed on May 4, 1998, the trial court granted
       Appellant’s request to try the concealed weapon charge separately. On May
       7, 1998, Appellant waived his right to a jury trial and elected to have this
       matter heard by the court.

       On May 14, 1998, the trial court found Appellant not guilty of aggravated
       murder with prior calculation and design, guilty of [aggravated] murder with
       a firearm specification and guilty of aggravated robbery with a firearm
       specification. The trial court found Appellant not guilty of attempted
       aggravated murder but guilty of the lesser included offense of attempted
       murder in violation of R.C. § 2923.02 and § 2903.02 with a firearm
       specification.

       The trial court sentenced Appellant to life imprisonment for aggravated
       murder plus three years mandatory incarceration on the firearms
       specification. On the aggravated robbery conviction, the trial court
       sentenced Appellant to ten years incarceration with an additional mandatory
       sentence of three years for the firearm specification. On the attempted
       murder conviction, the trial court sentenced Appellant to ten years
       incarceration with a mandatory three years for the firearm specification. The
       court ordered that the sentences for attempted murder be served
       consecutively to the sentences for aggravated murder as they constituted
       separate and distinct crimes. However, for sentencing purposes, the trial
       court merged the firearm specifications on the charges of aggravated
       murder and aggravated robbery as they were part of the same act or
       transaction.
Id. at *1-2.

       {¶3}    On September 26, 2000, this court affirmed Appellant’s conviction and
sentence. Id. at *1, 11. On November 21, 2018, Appellant’s motion for leave to file a



Case No. 20 MA 0032
                                                                                          –5–


delayed appeal was denied by the Ohio Supreme Court. State v. Chapman, 154 Ohio
St.3d 1429, 2018-Ohio-4670.
      {¶4}   On January 21, 2020, Appellant filed a pro se petition for postconviction
relief seeking to vacate or set aside the judgment of conviction or sentence. Appellant
raised competency, ineffective assistance of counsel, and evidentiary issues.              On
February 26, 2020, the trial court dismissed Appellant’s petition without a hearing as it
was untimely filed under R.C. 2953.21 and 2953.23. Appellant filed the instant appeal
and raises three assignments of error.

                           ASSIGNMENT OF ERROR NO. 1

      THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
      REFUSING TO CONDUCT A HEARING ON APPELLANT’S PETITION
      FOR POST-CONVICTION RELIEF AS REQUIRED BY OHIO REVISED
      CODE §2953.23, ET. SEQ.

                           ASSIGNMENT OF ERROR NO. 2

      THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
      DEEMING APPELLANT’S PETITION FOR POST-CONVICTION RELIEF
      TO BE UNTIMELY, AND REFUSING TO TOLL THE TIME UNDER OHIO
      REVISED CODE §2953.23, ET. SEQ.

                           ASSIGNMENT OF ERROR NO. 3

      THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
      REFUSING TO GRANT RELIEF ON APPELLANT’S PETITION FOR
      POST-CONVICTION RELIEF.

      {¶5}   In each of Appellant’s assignments of error, he mainly alleges the trial court
erred in denying his pro se petition for postconviction relief without a hearing. Thus,
because Appellant’s assignments are interrelated, we will address them together.

      Post-conviction relief is a collateral civil attack on a criminal judgment. State
      v. Steffen, 70 Ohio St. 3d 399, 410, 1994-Ohio-111, 639 N.E.2d 67. R.C.


Case No. 20 MA 0032
                                                                                        –6–


      2953.21 through R.C. 2953.23 govern petitions for post-conviction and
      provide that “any defendant who has been convicted of a criminal offense
      and who claims to have experienced a denial or infringement of his or her
      constitutional rights may petition the trial court to vacate or set aside the
      judgment and sentence.” State v. Martin, 7th Dist. No. 12 MA 167, 2013-
      Ohio-2881, ¶ 13.

      We apply an abuse of discretion standard when reviewing a trial court’s
      decision to deny a post-conviction relief petition without a hearing. State v.
      Gondor, 112 Ohio St. 3d 377, 2006-Ohio-6679, 860 N.E.2d 77, ¶ 58. “Abuse
      of discretion means an error in judgment involving a decision that is
      unreasonable based upon the record; that the appellate court merely may
      have reached a different result is not enough.” State v. Dixon, 7th Dist. No.
      10 MA 185, 2013-Ohio-2951, ¶ 21.

      “(P)ursuant to R.C. 2953.21(C), a trial court properly denies a defendant’s
      petition for postconviction relief without holding an evidentiary hearing
      where the petition, the supporting affidavits, the documentary evidence, the
      files, and the records do not demonstrate that petitioner set forth sufficient
      operative facts to establish substantive grounds for relief.” State v. Calhoun,
      86 Ohio St. 3d 279, 291, 1999-Ohio-102, 714 N.E.2d 905. Substantive
      grounds for relief exist where there was a denial or infringement of the
      petitioner’s constitutional rights so as to render the judgment void or
      voidable. State v. Cornwell, 7th Dist. No. 00-CA-217, 2002-Ohio-5177, ¶ 25.

State v. Smith, 7th Dist. Mahoning No. 17 MA 0041, 2017-Ohio-7770, ¶ 8-10.

      {¶6}   “A postconviction petition may also be dismissed without a hearing where
the claims are barred by res judicata.” State v. West, 7th Dist. Jefferson No. 07 JE 26,
2009-Ohio-3347, ¶ 24. Res judicata bars any claim or defense that was raised or could
have been raised in an earlier proceeding:

      Under the doctrine of res judicata, a final judgment of conviction bars the
      convicted defendant from raising and litigating in any proceeding, except an


Case No. 20 MA 0032
                                                                                           –7–


       appeal from that judgment, any defense or any claimed lack of due process
       that was raised or could have been raised by the defendant at the trial which
       resulted in that judgment of conviction or on an appeal from that judgment.

State v. Perry, 10 Ohio St. 2d 175, 180, 226 N.E.2d 104 (1967).

       {¶7}   A petition for postconviction relief must be filed within the statutorily
prescribed time. R.C. 2953.21(A)(2) states that a postconviction petition “shall be filed
no later than three hundred sixty-five days after the date on which the trial transcript is
filed in the court of appeals in the direct appeal of the judgment of conviction.”
       {¶8}   R.C. 2953.23 provides an exception to the 365-day requirement. According
to R.C. 2953.23(A)(1), a petitioner may file a delayed petition only if both of the following
subsections apply:

       (a) Either the petitioner shows that the petitioner was unavoidably prevented
       from discovery of the facts upon which the petitioner must rely to present
       the claim for relief, or, subsequent to the period prescribed in division (A)(2)
       of section 2953.21 of the Revised Code or to the filing of an earlier petition,
       the United States Supreme Court recognized a new federal or state right
       that applies retroactively to persons in the petitioner’s situation, and the
       petition asserts a claim based on that right.

       (b) The petitioner shows by clear and convincing evidence that, but for
       constitutional error at trial, no reasonable factfinder would have found the
       petitioner guilty of the offense of which the petitioner was convicted or, if the
       claim challenges a sentence of death that, but for constitutional error at the
       sentencing hearing, no reasonable factfinder would have found the
       petitioner eligible for the death sentence.

R.C. 2953.23(A)(1).

       {¶9}   In this case, the trial transcripts were filed on July 6, 1998. Appellant did
not file his petition for postconviction relief until January 21, 2020, clearly well beyond the
365-day deadline. See R.C. 2953.21(A)(2). Thus, Appellant’s petition was untimely filed.


Case No. 20 MA 0032
                                                                                        –8–


Therefore, unless Appellant can demonstrate an exception entitling him to relief, his
petition is untimely and the trial court was without jurisdiction to consider it. See R.C.
2953.23(A)(1)(a)-(b).
       {¶10} Upon review, Appellant fails to demonstrate an exception for the delay.
Appellant does not establish that he was unavoidably prevented from discovery of the
facts upon which he bases his claims or that there is a new state or federal right that
applies to his situation. See R.C. 2953.23(A)(1)(a). Appellant also does not establish by
clear and convincing evidence that, but for a constitutional error at trial, no reasonable
factfinder would have found him guilty of the offenses of which he was convicted. See
R.C. 2953.23(A)(1)(b). Thus, Appellant’s petition does not meet the exceptions for an
untimely petition set forth in R.C. 2953.23, and as a result, the trial court was without
jurisdiction to consider the claims raised within.
       {¶11} Additionally, Appellant’s claims were raised, or could have been raised on
direct appeal. They are, therefore, barred by res judicata. See Perry, supra, at 180-181.
Because Appellant’s pro se petition for postconviction relief was untimely filed, no
exception entitling him to relief was demonstrated, and his claims are barred by principles
of res judicata, the trial court properly dismissed his petition without a hearing.
       {¶12} Accordingly, Appellant’s first, second, and third assignments of error are
without merit.

                                      CONCLUSION

       {¶13} For the foregoing reasons, Appellant’s assignments of error are not well-
taken. The judgment of the Mahoning County Court of Common Pleas, dismissing
Appellant’s pro se petition for postconviction relief without a hearing, is affirmed.




Donofrio, J., concurs.

Waite, P.J., concurs.




Case No. 20 MA 0032
[Cite as State v. Chapman, 2020-Ohio-5589.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be waived.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.